Q123DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 08/22/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively; the second index is not used to generating the first signaling; and the first signaling comprises configuration information for the second radio signal…”  It is unclear that the second index is not used to generating the first signaling when the first index and the second index are used for generating the first signaling and the second radio signal.  For a purpose of examination, Examiner will interpret as best understood.
Claims 8 and 15 recite similar features of claim 1 are also rejected for the same reason set forth in claim 1.
Claims 2-7 depend upon claim 1 are also rejected for the same reason set forth in claim 1.
Claims 9-14 depend upon claim 8 are also rejected for the same reason set forth in claim 8.
Claims 16-20 depend upon claim 15 are also rejected for the same reason set forth in claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Jiao et al. (CN106793109A) hereinafter “Jiao” in view of Zhang et al. (CN107592155A) hereinafter “Zhang”
As per claim 1, Jiao discloses a method in a first node for wireless communication, comprising: 
receiving a first radio signal from a second node, the first radio signal indicating a second index (Jiao, page 5, lines 13-15, the base station transmits the first unicast control signaling and the second unicast control signaling respectively to the transmitting terminal and the receiving terminal through the first type air interface)
transmitting a first signaling to the second node (Jiao, page 5, lines 13-15, the base station transmits the first unicast control signaling and the second unicast control signaling and the second unicast control signaling respectively to the transmitting terminal and the receiving terminal through the first type air interface. Note, a second unicast control signaling is equivalent to a first signaling)
transmitting a second radio signal to the second node (Jiao, page 3, lines 14-15, the terminal sends an uplink signal (such a signaling is called UL Grant))
wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively; the second index is not used to generating the first signaling (Jiao, page 5, lines 30-36, The identification of the receiving terminal is added to the DCI (i.e., the first unicast control signaling) to the transmitting terminal so that the transmitting terminal can indicate to which of the resources in the first unicast control signaling The terminal sends the secondary link data signal. The identification of the transmitting terminal is added to the DCI (i.e., the second unicast control signaling) to the receiving terminal so that the receiving terminal can clear which of the resources in the second unicast control signaling is used to receive which terminal to the secondary link data)
and the first signaling comprises configuration information for the second radio signal (Jiao, page 6, lines 13-14, the first unicast control signaling includes the resource information and signal format information occupied by the controlled terminal to transmit the secondary link data signal to the first receiving terminal)
a transmitter of the first radio signal is a second node (Jiao, page 5, lines 10-11, Fig. 3, the transmitting terminal)
a receiver of the first signaling includes the second node (Jiao, page 5, lines 10-11, Fig. 3, the receiving terminal)
a receiver of the second radio signal includes the second node (Jiao, page 5, lines 10-11, Fig. 3, the receiving terminal)
the second node is a UE (Jiao, page 5, lines 37-41, the transmitting terminal or the receiving terminal is the mobile terminal (e.g., UE) 
Jiao does not explicitly disclose a channel occupied by the first signaling includes a Physical Sidelink Control Channel; a channel occupied by the first radio signal includes a Physical Sidelink Shared Channel; the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second radio signal.
Zhang discloses a channel occupied by the first signaling includes a Physical Sidelink Control Channel; a channel occupied by the first radio signal includes a Physical Sidelink Shared Channel (Zhang, page 10, lines 26-27, the transport channel corresponding to the first wireless signal is a UL-SCH (Uplink Shared Channel))
the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second radio signal (Zhang, page 3, lines 36-38, the first signaling includes scheduling information of the first wireless signal, and the scheduling information includes {MCS (Modulation and Coding Status), NDI, RV (Redundancy Version, redundancy version), and HARQ. At least one of the process number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to a channel occupied by the first signaling includes a Physical Sidelink Control Channel, a channel occupied by the first radio signal includes a Physical Sidelink Shared Channel, the configuration information included in the first signaling for the second radio signal includes frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second radio signal and have modified the teaching of Jiao in order to improve the transmission efficiency (page 5, lines 32)

As per claim 2, Jiao in view of Zhang disclose the method according to claim 1, comprising: transmitting a second signaling; wherein the second signaling indicates the first index (Jiao, page 5, lines 30-32, Indicate to which of the resources in the first unicast control signaling The terminal sends the secondary link data signal)

As per claim 4, Jiao in view of Zhang disclose the method according to claim 1, comprising: 
detecting first information in each of K time window(s), the K being a positive integer (Zhang, page 4, lines 8, Wherein, K is a positive integer. The time resource includes a positive integer time window)
wherein the first information comprises a HARQ-ACK associated to the second radio signal (Zhang, page 11, lines 10-11, the time slot reserved for uplink transmission is used for the transmission of HARQ-ACK of uplink data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to detect first information in each of K time window(s), the K being a positive integer and wherein the first information comprises a HARQ-ACK associated to the second radio signal and have modified the teaching of Jiao in order to increase the spectrum efficiency (page 2, lines 17)


As per claim 5, Jiao in view of Zhang disclose the method according to claim 1, a CRC included in the first signaling is scrambled with the first index (Zhang, page 10, lines 7-8, a CRC (Cyclic Redundancy Check) of the first signaling is scrambled by using a fixed RNTI (Radio Network Temporary Identity)); the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal (Zhang, page 3, lines 36-38, The first signaling includes scheduling information of the first wireless signal, and the scheduling information includes {MCS (Modulation and Coding Status), NDI, RV (Redundancy Version, redundancy version), and HARQ. At least one of the process number}); a channel occupied by the first signaling includes a Physical Sidelink Control Channel; the second radio signal is a PSSCH.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to a CRC included in the first signaling is scrambled with the first index, the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal and have modified the teaching of Jiao in order to increase the spectrum efficiency (page 2, lines 17)

As per claim 8, Jiao discloses a first node for wireless communication, comprising: 
a first transceiver, to receive a first radio signal from a second node, the first radio signal indicating a second index (Jiao, page 5, lines 13-15, the base station transmits the first unicast control signaling and the second unicast control signaling respectively to the transmitting terminal and the receiving terminal through the first type air interface)
a first transmitter, to transmit a first signaling to the second node (Jiao, page 5, lines 13-15, the base station transmits the first unicast control signaling and the second unicast control signaling and the second unicast control signaling respectively to the transmitting terminal and the receiving terminal through the first type air interface. Note, a second unicast control signaling is equivalent to a first signaling)
a second transmitter, to transmit a second radio signal to the second node (Jiao, page 3, lines 14-15, the terminal sends an uplink signal (such a signaling is called UL Grant))
wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively; the second index is not used to generating the first signaling (Jiao, page 5, lines 30-36, The identification of the receiving terminal is added to the DCI (i.e., the first unicast control signaling) to the transmitting terminal so that the transmitting terminal can indicate to which of the resources in the first unicast control signaling The terminal sends the secondary link data signal. The identification of the transmitting terminal is added to the DCI (i.e., the second unicast control signaling) to the receiving terminal so that the receiving terminal can clear which of the resources in the second unicast control signaling is used to receive which terminal to the secondary link data)
the first signaling comprises configuration information for the second radio signal (Jiao, page 6, lines 13-14, the first unicast control signaling includes the resource information and signal format information occupied by the controlled terminal to transmit the secondary link data signal to the first receiving terminal)
the second node is a UE (Jiao, page 5, lines 37-41, the transmitting terminal or the receiving terminal are the mobile terminal (e.g., UE)
 Jiao does not explicitly disclose a channel occupied by the first signaling includes a Physical Sidelink Control Channel; a channel occupied by the first radio signal includes a Physical Sidelink Shared Channel; the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second radio signal.
Zhang discloses a channel occupied by the first signaling includes a Physical Sidelink Control Channel; a channel occupied by the first radio signal includes a Physical Sidelink Shared Channel (Zhang, page 10, lines 26-27, the transport channel corresponding to the first wireless signal is a UL-SCH (Uplink Shared Channel))
the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second radio signal (Zhang, page 3, lines 36-38, the first signaling includes scheduling information of the first wireless signal, and the scheduling information includes {MCS (Modulation and Coding Status), NDI, RV (Redundancy Version, redundancy version), and HARQ. At least one of the process number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to a channel occupied by the first signaling includes a Physical Sidelink Control Channel, a channel occupied by the first radio signal includes a Physical Sidelink Shared Channel, the configuration information included in the first signaling for the second radio signal includes frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second radio signal and have modified the teaching of Jiao in order to improve the transmission efficiency (page 5, lines 32)

As per claim 9, Jiao in view of Zhang disclose the first node according to claim 8, wherein the first transceiver transmits a second signaling; and the second signaling indicates the first index (Jiao, page 5, lines 30-32, Indicate to which of the resources in the first unicast control signaling The terminal sends the secondary link data signal)

As per claim 11, Jiao in view of Zhang disclose the first node according to claim 8, comprising: a first receiver, to detect first information in each of K time window(s), the K being a positive integer (Zhang, page 4, lines 8, Wherein, K is a positive integer. The time resource includes a positive integer time window); wherein the first information comprises a HARQ-ACK associated to the second radio signal (Zhang, page 11, lines 10-11, the time slot reserved for uplink transmission is used for the transmission of HARQ-ACK of uplink data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to detect first information in each of K time window(s), the K being a positive integer and wherein the first information comprises a HARQ-ACK associated to the second radio signal and have modified the teaching of Jiao in order to increase the spectrum efficiency (page 2, lines 17)

As per claim 12, Jiao in view of Zhang disclose the first node according to claim 8, a CRC included in the first signaling is scrambled with the first index (Zhang, page 10, lines 7-8, a CRC (Cyclic Redundancy Check) of the first signaling is scrambled by using a fixed RNTI (Radio Network Temporary Identity)); the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal (Zhang, page 3, lines 36-38, The first signaling includes scheduling information of the first wireless signal, and the scheduling information includes {MCS (Modulation and Coding Status), NDI, RV (Redundancy Version, redundancy version), and HARQ. At least one of the process number}); a channel occupied by the first signaling includes a Physical Sidelink Control Channel; the second radio signal is a PSSCH. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to a CRC included in the first signaling is scrambled with the first index, the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal and have modified the teaching of Jiao in order to increase the spectrum efficiency (page 2, lines 17)

As per claim 15, Jiao discloses a second node for wireless communication, comprising: 
a second transceiver, to transmit a first radio signal to a first node, the first radio signal indicating a second index (Jiao, page 5, lines 13-15, the base station transmits the first unicast control signaling and the second unicast control signaling respectively to the transmitting terminal and the receiving terminal through the first type air interface)
a second receiver, to receive a first signaling from the first node (Jiao, page 5, lines 13-15, the base station transmits the first unicast control signaling and the second unicast control signaling and the second unicast control signaling respectively to the transmitting terminal and the receiving terminal through the first type air interface. Note, a second unicast control signaling is equivalent to a first signaling); and 
a third receiver, to receive a second radio signal from the first node (Jiao, page 3, lines 14-15, the terminal sends an uplink signal (such a signaling is called UL Grant))
wherein a first index and the second index are used for generating the first signaling and the second radio signal respectively; the second index is not used to generating the first signaling (Jiao, page 5, lines 30-36, The identification of the receiving terminal is added to the DCI (i.e., the first unicast control signaling) to the transmitting terminal so that the transmitting terminal can indicate to which of the resources in the first unicast control signaling The terminal sends the secondary link data signal. The identification of the transmitting terminal is added to the DCI (i.e., the second unicast control signaling) to the receiving terminal so that the receiving terminal can clear which of the resources in the second unicast control signaling is used to receive which terminal to the secondary link data)
the first signaling comprises configuration information for the second radio signal (Jiao, page 6, lines 13-14, the first unicast control signaling includes the resource information and signal format information occupied by the controlled terminal to transmit the secondary link data signal to the first receiving terminal)
the first node is a UE (Jiao, page 5, lines 37-41, the transmitting terminal or the receiving terminal are the mobile terminal (e.g., UE) 
Jiao does not explicitly disclose a channel occupied by the first signaling includes a Physical Sidelink Control Channel; a channel occupied by the first radio signal includes a Physical Sidelink Shared Channel; the configuration information included in the first signaling for the second radio signal includes: frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second radio signal.
Zhang discloses a channel occupied by the first signaling includes a Physical Sidelink Control Channel; a channel occupied by the first radio signal includes a Physical Sidelink Shared Channel (Zhang, page 10, lines 26-27, the transport channel corresponding to the first wireless signal is a UL-SCH (Uplink Shared Channel))
the configuration information included in the first signaling for the second radio signal
includes: frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second radio signal (Zhang, page 3, lines 36-38, the first signaling includes scheduling information of the first wireless signal, and the scheduling information includes {MCS (Modulation and Coding Status), NDI, RV (Redundancy Version, redundancy version), and HARQ. At least one of the process number)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to a channel occupied by the first signaling includes a Physical Sidelink Control Channel, a channel occupied by the first radio signal includes a Physical Sidelink Shared Channel, the configuration information included in the first signaling for the second radio signal includes frequency domain resources occupied by the second radio signal and a Modulation and Coding Status (MCS) employed by the second radio signal and have modified the teaching of Jiao in order to improve the transmission efficiency (page 5, lines 32)


As per claim 16, Jiao in view of Zhang disclose the second node according to claim 15, wherein the second transceiver receives a second signaling; and the second signaling indicates the first index (Jiao, page 5, lines 30-32, Indicate to which of the resources in the first unicast control signaling The terminal sends the secondary link data signal)

As per claim 18, Jiao in view of Zhang disclose the second node according to claim 15, comprising: a third receiver, to transmit first information in one or more of K time window(s), the K being a positive integer (Zhang, page 4, lines 8, Wherein, K is a positive integer. The time resource includes a positive integer time window); wherein the first information comprises a HARQ-ACK associated to the second radio signal (Zhang, page 11, lines 10-11, the time slot reserved for uplink transmission is used for the transmission of HARQ-ACK of uplink data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to transmit first information in each of K time window(s), the K being a positive integer and wherein the first information comprises a HARQ-ACK associated to the second radio signal and have modified the teaching of Jiao in order to increase the spectrum efficiency (page 2, lines 17)

As per claim 19, Jiao in view of Zhang disclose the second node according to claim 15, a CRC included in the first signaling is scrambled with the first index (Zhang, page 10, lines 7-8, a CRC (Cyclic Redundancy Check) of the first signaling is scrambled by using a fixed RNTI (Radio Network Temporary Identity)); the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal (Zhang, page 3, lines 36-38, The first signaling includes scheduling information of the first wireless signal, and the scheduling information includes {MCS (Modulation and Coding Status), NDI, RV (Redundancy Version, redundancy version), and HARQ. At least one of the process number}); a channel occupied by the first signaling includes a Physical Sidelink Control Channel; the second radio signal is a PSSCH. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to a CRC included in the first signaling is scrambled with the first index, the configuration information for the second radio signal includes at least one of frequency domain resources occupied by the second radio signal, a Modulation and Coding Status, employed by the second radio signal, a Redundancy Version employed by the second radio signal and a HARQ process number employed by the second radio signal and have modified the teaching of Jiao in order to increase the spectrum efficiency (page 2, lines 17)

Claims 3, 6, 10, 13, 17 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Jiao in view of Zhang and further in view of Kim et al. (US 20190254091A1) hereinafter “Kim”
As per claim 3, Jiao in view of Zhang disclose the method according to claim 1, they do not explicitly disclose wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only. 
Kim discloses wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only (Kim, [0245] When receiver UEs monitor a control information pool and decode control information related thereto, they may selectively decode sidelink data transmission related to the corresponding control information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only and have modified the teaching of Jiao and Zhang in order to improve the latency [0003]

As per claim 6, Jiao in view of Zhang disclose the method according to claim 4, they do not explicitly disclose a receiver of the second radio signal comprises a second node; when the second radio signal is correctly decoded by the second node, the second node transmits the first information; when the second radio signal is not correctly decoded by the second node, the second node does not transmit the first information. 
Kim discloses a receiver of the second radio signal comprises a second node, when the second radio signal is correctly decoded by the second node, the second node transmits the first information; when the second radio signal is not correctly decoded by the second node, the second node does not transmit the first information (Kim, [0245], When receiver UEs monitor a control information pool and decode control information related thereto, they may selectively decode sidelink data transmission related to the corresponding control information. The receiver UE may not decode a sidelink data pool based on a result of the decoding of control information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to when the second radio signal is correctly decoded by the second node, the second node transmits the first information, when the second radio signal is not correctly decoded by the second node, the second node does not transmit the first information and have modified the teaching of Jiao and Zhang in order to increase the transmission rate [0003]

As per claim 10, Jiao in view of Zhang disclose the first node according to claim 8, they do not explicitly disclose wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only. 
Kim discloses wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only (Kim, [0245] When receiver UEs monitor a control information pool and decode control information related thereto, they may selectively decode sidelink data transmission related to the corresponding control information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, a transmitter of the first radio signal is one of the multiple terminals, and the second radio signal can be correctly decoded by the transmitter of the first radio signal among the multiple terminals only and have modified the teaching of Jiao and Zhang in order to improve the latency [0003]

As per claim 13, Jiao in view of Zhang disclose the first node according to claim 11, they do not explicitly disclose a receiver of the second radio signal comprises a second node; when the second radio signal is correctly decoded by the second node, the second node transmits the first information; when the second radio signal is not correctly decoded by the second node, the second node does not transmit the first information. 
Kim discloses a receiver of the second radio signal comprises a second node; when the second radio signal is correctly decoded by the second node, the second node transmits the first information; when the second radio signal is not correctly decoded by the second node, the second node does not transmit the first information (Kim, [0245], When receiver UEs monitor a control information pool and decode control information related thereto, they may selectively decode sidelink data transmission related to the corresponding control information. The receiver UE may not decode a sidelink data pool based on a result of the decoding of control information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to when the second radio signal is correctly decoded by the second node, the second node transmits the first information, when the second radio signal is not correctly decoded by the second node, the second node does not transmit the first information and have modified the teaching of Jiao and Zhang in order to increase the transmission rate [0003]

As per claim 17, Jiao in view of Zhang disclose the second node according to claim 15, they do not explicitly wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, the second node is one of the multiple terminals, and the second radio signal can be correctly decoded by the second node among the multiple terminals only. 
Kim discloses wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, the second node is one of the multiple terminals, and the second radio signal can be correctly decoded by the second node among the multiple terminals only (Kim, [0245] When receiver UEs monitor a control information pool and decode control information related thereto, they may selectively decode sidelink data transmission related to the corresponding control information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to wherein the first signaling can be decoded by any terminal in a first terminal group, the first terminal group comprises multiple terminals, the second node is one of the multiple terminals, and the second radio signal can be correctly decoded by the second node among the multiple terminals only and have modified the teaching of Jiao and Zhang in order to improve the latency [0003]

As per claim 20, Jiao in view of Zhang disclose the second node according to claim 18, they do not explicitly disclose when the second radio signal is correctly decoded by the second node, the second node transmits the first information.
Kim discloses when the second radio signal is correctly decoded by the second node, the second node transmits the first information (Kim, [0245], The receiver UE may not decode a sidelink data pool based on a result of the decoding of control information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kim related to when the second radio signal is correctly decoded by the second node, the second node transmits the first information and have modified the teaching of Jiao and Zhang in order to increase the transmission rate [0003]

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462     

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462